                        IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

V3 WORLD MANAGEMENT, INC.,
                                                      MEMORANDUM DECISION AND
                       Plaintiff,                     ORDER

v.

SYNERGY WORLDWIDE, INC.,
                                                     Case No. 2:16-cv-323-DB
                       Defendant.
                                                     District Judge Dee Benson


       Before the court are Defendant’s motions to exclude expert testimony: a Motion to

Exclude Plaintiff’s Expert A. Craig Hale (Dkt. No. 59) and a Motion to Exclude Evidence or

Expert Opinion of Future Lost Profits. (Dkt. No. 60.) The Motions have been fully briefed by the

parties, and the court has considered the facts and arguments set forth in those filings. Pursuant

to civil rule 7-1(f) of the United States District Court for the District of Utah Rules of Practice,

the Court elects to determine the motion on the basis of the written memoranda and finds that

oral argument would not be helpful or necessary. DUCivR 7-1(f).

                                             Background

       This action arises out of the termination of V3 World Management Inc.’s (“V3”)

distributorship with Synergy Worldwide, Inc. (“Synergy”). A distributor for Synergy, like V3,

earns revenue by either reselling products directly to consumers or by recruiting other

distributors to their “downline.” V3 maintained a lucrative Synergy distributorship until it was

terminated by Synergy on March 1, 2016.
        Synergy terminated V3’s distributorship on the basis of actions taken by V3’s owner, Mr.

Feldman, in connection with another entity for which he was the sole owner, HealthBanc

International LLC (“HealthBanc”). HealthBanc filed suit against Synergy, and Synergy

terminated V3’s distributorship, asserting that V3 had “failed to comply with the requirements of

the Synergy Code of Ethics” and had engaged in “conduct that is detrimental to Synergy’s

reputation and business.” (Synergy Code of Ethics, Sections 4.1, 8.5, and 8.7, Dkt. No. 75-14.)

        Following the termination of its distributorship, V3 brought suit against Synergy. In its

Third Amended Complaint, V3 brought claims for Breach of Contract, Breach of Implied

Covenant of Good Faith and Fair Dealing, and Violation of the Utah Sales Representative

Commission Payment Act. (Dkt. No. 43.) In its Prayer for Relief, V3 requested “an award of

$1.8 million plus $18,500 in income per month to the date of transfer of the distributorship”;

“attorney fees and costs as allowed by law”; and “such further relief as the Court deems just.”

(Id., Prayer for Relief.)

                                             Discussion

        Synergy has moved to exclude the testimony of two of V3’s proposed experts. Synergy

seeks exclusion of V3’s industry standards expert, A. Craig Hale, because Mr. Hale has declined

to disclose the details of some of his relevant experience based on the attorney-client privilege.

(Dkt. No. 59.) Synergy has also sought to exclude all evidence and expert testimony related to

future lost profits because V3 failed to disclose that damages theory. (Dkt. No. 60.)

        Motion to Exclude the Testimony of Mr. Hale

        Federal Rule of Evidence 702 allows qualified expert witness testimony that “will help

the trier of fact to understand the evidence or to determine a fact in issue” so long as it “is based



                                                                                                        2
on sufficient facts or data”; “is the product of reliable principles and methods”; and if “the expert

has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid. 702.

“Expert testimony is properly admitted if the subject matter is closely related to a particular

profession, business or science and is not within the common knowledge of the average

layperson.” United States v. Batton, 602 F.3d 1191, 1201 (10th Cir. 2010).

       Synergy challenges the proposed testimony of A. Craig Hale because Mr. Hale has

declined to disclose the details of his professional experience—upon which he bases his opinion

regarding what is common in the industry—due to the attorney-client privilege. Mr. Hale has

testified that he was the general counsel for XanGo, LLC, a multi-level marketing company, for

more than five years. He then served as the President of XanGo. After leaving XanGo, Mr. Hale

entered private practice, where he advises various multi-level marketing companies, including

giving advice to several clients on matters related to distributor agreements and terminations.

(Dkt. 59-2 at 6.)

       Mr. Hale has provided sufficient information to establish his qualifications and the facts

or data upon which his opinion is based. Synergy may, of course, properly cross-examine Mr.

Hale with respect to his qualifications and the support for his opinions at trial. Accordingly,

Synergy’s motion to exclude the testimony of Mr. Hale is denied.

       Motion to Exclude Evidence or Expert Testimony of Lost Profits

       Synergy has also moved to exclude evidence or expert testimony related to future lost

profits on the basis that a future lost profits damages theory was not properly disclosed. The

Federal Rules of Civil Procedure require a party seeking relief to provide disclosures that show

“a computation of each category of damages claimed by the disclosing party” and make available



                                                                                                    3
any evidence upon which each computation is based. Fed. R. Civ. Proc. 26. If a party fails to

properly disclose its damages theories, it may not use witnesses or evidence to support those

theories except where “the failure was substantially justified or is harmless.” Fed. R. Civ. Proc.

37. In considering whether a failure to disclose is harmless or justified, the court considers: “(1)

the prejudice or surprise to the party against whom the testimony is offered; (2) the ability of the

party to cure the prejudice; (3) the extent to which introducing such testimony would disrupt the

trial; and (4) the [proffering] party's bad faith or willfulness.” Woodworker's Supply, Inc. v.

Principal Mut. Life Ins. Co., 170 F.3d 985, 993 (10th Cir. 1999).

           In the Prayer for Relief in its Third Amended Complaint1, V3 did not seek future lost

profits. (Dkt. No. 43.) V3 also did not disclose a future lost profits theory in its initial

disclosures. (Dkt. No. 60-1.) V3’s 30(b)(6) witness stated that she did not believe that the

company would seek future lost profits. (Dkt. No. 60-3 at 89:15-16.) V3 did not produce

complete tax returns or evidence requested related to business expenses, stating that they were

irrelevant.

           The court finds that V3 failed to properly disclose its lost profits damages theory, and that

failure is prejudicial to Synergy. The court also finds that the prejudice to Synergy cannot be

sufficiently cured at this late stage in the litigation. Furthermore, evidence of future lost profits

would be disruptive at trial and is likely to confuse the jury. Finally, the court finds that V3 had

many opportunities to clearly disclose its future lost profits damages theory and failed to do so.

Accordingly, evidence and expert testimony in support of that theory is properly excluded.




1
    V3 did not seek future lost profits in its original Complaint or its First and Second Amended Complaints either.



                                                                                                                       4
                                         Conclusion

       For the foregoing reasons, Defendant’s Motion to Exclude Plaintiff’s Expert A. Craig

Hale (Dkt. No. 59) is DENIED and Defendant’s Motion to Exclude Evidence or Expert Opinion

of Future Lost Profits. (Dkt. No. 60) is GRANTED.



              DATED this 31st day of May, 2019.



                                           BY THE COURT:



                                           Dee Benson
                                           United States District Judge




                                                                                              5
